     Case: 3:20-cv-00331-MPM-JMV Doc #: 17 Filed: 05/03/21 1 of 1 PageID #: 93




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

KAREN McNEAL                                                                         PLAINTIFF

V.                                                                 NO. 3:20CV331-MPM-JMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT



                                            ORDER

       Before the Court is the unopposed motion [16] of Candace Wright, Chase McNeal, and

Patrick Isom to be substituted as plaintiffs herein in the place of Karen McNeal, deceased.

Movants also request that the decedent’s Title XVI claim be withdrawn. For good cause shown,

the motion is granted. Therefore,

       IT IS ORDERED:

1.     That pursuant to Federal Rule of Civil Procedure 25(a)(1), Candace Wright, Chase

McNeal, and Patrick Isom are substituted as plaintiffs herein in the place of Karen McNeal,

deceased, and the Clerk is directed to make the appropriate change to the record.

2.     That the Title XVI claim asserted in the complaint is withdrawn, and the complaint is

hereby deemed amended to reflect the same.

       So ordered this 3rd day of May, 2021.



                                     /s/ Jane M. Virden
                                     U.S. Magistrate Judge
